At the time of his injury and death the decedent was a journeyman electrician. He had not worked in the same employment during substantially the whole of the preceding year. In the same type of work, but in a different class, and in other employment, he had earned $952.40. The Industrial Board computed Ms annual earning capacity under subdivision 3 of section 14 of the Workmen’s Compensation Law. TMs was done by adding decedent’s earnings to those of two other journeyman electricians in the same locality during the preceding year, and dividing the total by three. In tMs way the Board concluded that it had given consideration to decedent’s previous earnings and to those of other employees in the same class and in the same employment, and in the same locality. No proof was offered to show that the “ other employees ” were not selected by the claimant because of their unusual earnings, and the employer offered no proof that many electricians were unemployed during the year, or had substantially smaller earnings. Thus it cannot be said that the other employees whose earnings were considered with those of the decedent were not a fair average of earnings in that employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.